Citation Nr: 0616615	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than September 18, 
2003, for the award of non-service-connected disability 
pension.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from April 1964 to March 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which granted entitlement to non-service-connected 
disability pension benefits effective from September 18, 
2003.  The veteran has appealed the assigned effective date.


FINDINGS OF FACT

1.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
received by VA prior to November 13, 2001.

2.  It was not factually ascertainable prior to September 18, 
2003, that the veteran was entitled to pension benefits.


CONCLUSION OF LAW

An effective date earlier than September 18, 2003, is not 
warranted for the award of non-service-connected pension 
benefits.  38 U.S.C.A. §§ 1521, 5103(a), 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.15 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, that notice was provided both prior and after 
the initial rating decision.  As will be discussed, the 
veteran has been provided a substantial and adequate amount 
of notice pertaining to VA's duty to assist him in his claim.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In February 2002, and January 2004 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of a 
detailed June 2004 statement of the case (SOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We therefore believe that appropriate notice has been given 
in this case.  Further, the claims file reflects that the 
June 2004 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, inasmuch as this 
decision itself relates to a downstream issue, i.e., 
entitlement to an earlier effective date, and has been fully 
developed for appellate review by the Board.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

On November 13, 2001, the veteran filed an original claim for 
VA pension benefits.  He indicated that he had been unable to 
work since 1997 due to conditions including diabetes, poor 
eye sight, a nervous condition, high blood pressure, stomach 
and skin disorders, and loss of memory.  His application 
indicated that he had completed four years of college and had 
last worked from 1996 to 1997, as an accountant.  The veteran 
was approximately 56 years old at the time he filed the 
claim.

VA medical records dated from 1998 to 2001 reflect that the 
veteran was treated for various conditions including:  
esophageal dysmotility disorder; diabetes mellitus type II, 
controlled; polysubstance abuse/status post substance abuse 
disorder; gastroesophageal reflux disease (GERD); and 
obesity.  However, very little information was provided in 
those records in terms of the specific manifestations and 
clinical findings.

The veteran underwent various VA examinations in June 2002.  
On diabetic examination, diagnoses of diabetes mellitus type 
II, diabetic neuropathy, and arterial hypertension were made.  
At that time his blood pressure was 144/82.  Some loss of 
deep tendon reflexes in the upper and lower extremities was 
noted on neurological examination.  A skin examination was 
normal, and there was no evidence of retinopathy.  It was 
noted that the veteran followed a diet and exercise regimen, 
and had experienced no weight changes. 

On VA general medical examination conducted in June 2002 the 
following diagnoses were made: non insulin dependent 
diabetes; gastritis; Hepatitis C; high blood pressure, 
controlled; and status post polysubstance abuse - cocaine.  
X-ray films from 1997 revealed degenerative changes in the 
right shoulder.  Blood pressure was 110/75.  

On VA examination for mental disorders conducted in June 
2002, the veteran complained of severe headaches and memory 
problems.  It was noted that he was taking several prescribed 
medications.  On mental status examination the veteran was 
alert and oriented times three.  Mood was slightly depressed 
and affect was constricted.  His attention, concentration, 
and memory were described as good.  Speech was clear and 
coherent. There were no hallucinations.  Insight and judgment 
were fair and the veteran exhibited good impulse control.  He 
was not suicidal or homicidal.  An Axis I diagnosis of 
anxiety disorder was made, and a GAF score of 65 was 
assigned.

By rating action of July 2002, entitlement to pension was 
denied.  At that time, the veteran's anxiety disorder was 
assigned a 30 percent evaluation; degenerative changes of the 
right shoulder, diabetes mellitus, and arterial hypertension 
were assigned separate 10 percent evaluations; and status 
post polysubstance abuse, diabetic neuropathy of the upper 
extremities; diabetic neuropathy of the lower extremities, 
gastritis, and Hepatitis C were all assigned separate 
noncompensable evaluations, for a combined evaluation of 50 
percent.

VA records dated from 2002 to 2003 show that the veteran 
continued to receive treatment for status post polysubstance 
dependence.  He was also treated in May 2002 for resolved 
prostatitis, and low back pain.  Other conditions treated 
during that time included depression, diabetes mellitus, high 
blood pressure, obesity and a right shoulder disorder.  
Again, the records provided little information relating to 
the specific manifestations and clinical findings pertaining 
to all of the disorders.

A VA liver examination was conducted September 2003.  The 
veteran gave a history of chronic Hepatitis C, diagnosed in 
1998 and denied having any major gastrointestinal symptoms.  
He denied symptoms of fatigue and weakness and indicated that 
he was not receiving treatment for Hepatitis C.  Liver 
function tests were within normal limits and there was no 
indication of chronic liver disease.  A diagnosis of 
Hepatitis C with normal liver enzymes was made.

On VA examination of the esophagus, there was no evidence of 
anemia, weight loss or gain, hematemesis, or melena.  
Diagnoses of achalasia and gastroesophageal reflux disease 
were made.

A VA examination for mental disorders was also conducted in 
September 2003.  The veteran complained of irritability, 
memory problems, lack of concentration, and guilt.  The 
report indicated that symptoms of anxiety and physical 
problems had increased during the past year.  Mental status 
examination revealed that his thought process was coherent 
and logical, and without delusions.  There was no homicidal 
or suicidal ideation.  Mood was anxious and dysphoric, and 
affect was anxious.  There was no evidence of hallucinations, 
and the veteran was fully oriented.  Memory was preserved and 
concentration was fair.  There was no evidence of obsessive 
or ritualistic behavior or of panic attacks.  Sleep 
impairment was noted.  A diagnosis of anxiety disorder was 
made, and the GAF score was 55 to 50.  

On VA general medical examination in September 2003, blood 
pressure was 140/80.  Skin was normal.  Hemic system was 
normal and it was reported that the veteran was Hepatitis C 
positive.  Degenerative joint disease of the right shoulder 
with limitation to elevate the right side arm was reported.  
Diagnoses of: non-insulin-dependent diabetes mellitus - 
stable, controlled; dysphagia; gastroesophageal reflux 
disease with esophagitis and motility disorder esophagus; 
hepatitis C virus positive; degenerative joint disease of the 
right shoulder; tendon tear of supra and infraspinatus, right 
shoulder; high blood pressure - stable, controlled; exogenous 
obesity; splenomegaly, cause undetermined; and duodenal 
polypoid hyperplasia, were made.  

A VA diabetes mellitus examination was also conducted in 
September 2003.  The veteran reported that he was being 
treated with Glyburide and was on a diabetic diet.  No weight 
changes or restriction of activities was reported.  There 
were no visual complaints or neurological symptoms.  Renal 
function testing was normal. Urinalysis revealed evidence of 
microalbumin.  A diagnosis of diabetes mellitus, type II, 
with microalbuminuria, was made.  

III.  Legal Analysis

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), a 
pension is available to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities which are not the result of his own willful 
misconduct.  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  See Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15 (2005).

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

For claims for disability pension received on or after 
October 1, 1984, as here, the effective date is the date of 
receipt of claim.  38 C.F.R. § 3.400(b)(ii).  However, an 
award of disability pension may not be effective prior to the 
date entitlement arose. 38 C.F.R. § 3.400(b)(1).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).  "Date of receipt" generally means the date on 
which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which might be interpreted as applications or claims, either 
formal or informal, for benefits.  In particular, VA is 
required to identify and act upon informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

The law governing the effective date of an award of pension 
provides that, unless specifically provided otherwise, the 
effective date of an award based on an original claim of 
pension or a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b). 

In this case, the veteran filed his application for non-
service connected disability pension on November 13, 2001, 
and maintains that this should be the assigned effective 
date.  The veteran does not contend, nor does the evidence 
reflect, that he filed a pension claim, either formal or 
informal, prior to that date.    

However, the RO determined that it was not factually 
ascertainable that the veteran was permanently and totally 
disabled due to his disabilities until September 18, 2003, 
the date he underwent a VA mental status examination.  The RO 
noted that when the pension claim was initially denied in 
July 2002, the following disabilities and ratings were 
assigned: (1) anxiety disorder was assigned a 30 percent 
evaluation; (2/3/4) degenerative changes of the right 
shoulder, diabetes mellitus, and arterial hypertension were 
assigned separate 10 percent evaluations; and (5/6/7/8/9) 
status post polysubstance abuse, diabetic neuropathy of the 
upper extremities, diabetic neuropathy of the lower 
extremities, gastritis and Hepatitis C were all assigned 
separate non-compensable evaluations, for a combined total 
evaluation of 50 percent.

The RO explained that the September 2003 examination reports 
showed a worsening of the veteran's health, particularly 
regarding his psychiatric disorder, and notedthat the 
increase in severity of the psychiatric disorder as shown by 
the September 18, 2003, VA examination was the principal 
reason that he was unable to sustain a gainful occupation, 
and accordingly that was the appropriate effective date.  
Thus, the dispositive issue on appeal is whether it is 
factually ascertainable that, prior to September 18, 2003, 
the veteran was permanently and totally disabled.

In adjudicating pension claims, the RO must assign a 
percentage evaluation for each identifiable disability.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992), Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992), and Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  When the pension claim was granted by the RO in 
November 2003, the following disabilities and ratings were as 
assigned: (1) anxiety disorder was assigned a 50 percent 
evaluation; (2) diabetes mellitus assigned a 20 percent 
evaluation; (3/4/5) degenerative changes of the right 
shoulder, gastritis, and arterial hypertension were assigned 
separate 10 percent evaluations; and (6/7/8/9/10/11/12) 
status post polysubstance abuse, diabetic neuropathy of the 
upper extremities; diabetic neuropathy of the lower 
extremities, gastritis and Hepatitis C, hepatitis C virus 
positive, exogenous obesity, and splenomegaly were all 
assigned separate non-compensable evaluations, for a combined 
evaluation of 70 percent.

The Board record reflects that it was not factually 
ascertainable that the veteran was permanently and totally 
disabled at any time from the time he filed his pension claim 
in November 2001 until several initial VA examinations were 
conducted in June 2002.  Although the record contains some VA 
treatment records dated during this time, these were not 
sufficiently detailed for the purposes of rating all of the 
veteran's disorders, nor did they otherwise indicate that the 
veteran was permanently and totally disabled.  The Board 
observes that the medical records dated in 2002 and 2003 
similarly failed to be sufficiently detailed for the purposes 
of rating all of the veteran's disorders, nor did they 
otherwise indicate that the veteran was permanently and 
totally disabled.

The Board is in agreement with the evaluations for the 
veteran's disorders assigned by the RO in both July 2002, 
when the claim was denied, and later in November 2003, when 
the claim was allowed.  Inasmuch as his psychiatric disorder 
and diabetes mellitus were the only disorders which appeared 
to increase in severity and accordingly in evaluation during 
that time period, the Board will evaluate those disorders 
herein in order to determine when in fact the veteran became 
permanently and totally disabled for pension purposes, and 
the assignment of an effective date.

Under Diagnostic Code (DC) 7913, a 20 percent is warranted 
for diabetes mellitus requiring insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus which requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating is assigned when the condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated. 

After reviewing the evidence of record, the Board finds that 
the veteran's service-connected diabetes mellitus was 
properly evaluated as 10 percent disabling at the time the 
claim was denied in July 2002.  At that time, there was no 
evidence that the condition required insulin and restricted 
diet, or oral hypoglycemic agent and restricted diet, and 
therefore a 20 percent evaluation was not warranted.  A 10 
percent evaluation was assigned based on the fact that 
diabetes mellitus was controlled with restricted diet and 
exercise.  It was not until the September 2003 examination 
report that treatment with insulin as well as restricted diet 
were documented, warranting a full 20 percent evaluation.  As 
it was specifically reported in the 2003 examination report 
that the veteran had no restriction on activities, a 40 
percent evaluation was not warranted.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, 
regarding anxiety disorders, a 10 percent rating is warranted 
when the veteran experiences occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A Global Assessment of Functioning (GAF) score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships. A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.).  
American Psychiatric Association, Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (4th ed.); see also 38 
C.F.R. § 4.130; Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995). 

When examined in 2002, the veteran's symptoms were consistent 
with an evaluation of 30 percent.  He was taking medication, 
had a slightly depressed mood, complained of memory loss 
(although no deficit was clinically noted), and he was taking 
medication for his diagnosed anxiety.  At that time a GAF 
score of 65 assigned indicative of mild symptoms consistent 
with a 30 percent evaluation, but not more.  It was clear 
that, at that time, the veteran exhibited nearly none of the 
manifestations warranting a 50 percent evaluation.  

When examined in 2003, it was similarly clear that the 
veteran's anxiety had increased in severity, compatible with 
a 50 percent evaluation, but not more.  At that time, mood 
and affect were anxious, there was an indication of sleep 
impairment, and concentration and insight problems were 
noted.  A GAF score of 55 to 50 was assigned indicative of 
moderate symptoms consistent with a 50 percent evaluation, 
but not more.   

Manifestations such as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene were not noted on examination 
in either 2002 or 2003, nor did those examination reports or 
any other evidence of record establish that the veteran 
experienced occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood.  Accordingly, a 70 
percent evaluation was not warranted upon examinations in 
either 2002 or 2003, or based upon any other evidence.

Inasmuch as the veteran's mental disorder and diabetes 
mellitus represent his greatest impediments, the Board is 
unable to conclude that it was factually ascertainable prior 
to September 18, 2003, the date of the VA mental status 
examination, that the veteran was permanently and totally 
disabled warranting the grant of a permanent and total rating 
for pension purposes.  Neither the VA examinations conducted 
before September 2003 nor any of the medical records and 
evidence on file dated prior to that time factually establish 
that the veteran was unemployable as a result of his 
collective disabilities.  Based upon the reasons stated 
above, the Board finds that preponderance of the evidence is 
against the grant of an effective date earlier than September 
18, 2003, for the grant of pension benefits, and there is no 
reasonable doubt to be resolved.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to an effective date earlier than September 18, 
2003, for entitlement to a permanent and total disability 
rating for pension purposes is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


